Bell, J.,
concurring. The Probate Court has full and exclusive jurisdiction to direct and control the conduct of guardians and to settle their accounts. Section 2101.24, Eevised Code. The record here discloses that the guardians sought and received the approval of the Probate Court prior to the redemption of the bonds involved herein. In the absence of any showing to the contrary, it must be assumed that the Probate Court, in approving the redemption of the bonds, acted according to the responsibility imposed upon it by law and took the action it did because such action was in the best interest of the ward.